Kupferman, J., dissents in a memorandum as follows:
While it may be that the verdict in favor of the injured plaintiff is excessive and could be somewhat reduced, I cannot agree that there is no jurisdiction. The person who was served was a secretary to Lowen “Moe” Hankin, an attorney and one of the owners of the land leased to the appellant on a seasonal basis for use as an amusement park. As an attorney, Mr. Hankin immediately transmitted the summons and complaint to the officers of the defendant-appellant in Atlanta, Georgia. This could have been sufficient service. (See Conforti v Beekman Downtown Hasp., 79 AD2d 968.) However, Trial Term based its denial of defendant’s motion to dismiss the complaint on long delay and procedural activity between the pleading of lack of jurisdiction and the trial. (Cf. Biener v Hystron Fibers, 78 AD2d 162.) Under the circumstances, the matter having reached a conclusion after so many years of litigation and a long trial, it is inequitable to void the result.